                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FRANK RAMIREZ,                                      Case No. 18-cv-06128-HSG (PR)
                                                        Petitioner,
                                   7
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   8

                                   9     DEAN BORDERS, Warden,
                                                        Respondent.
                                  10

                                  11

                                  12          Petitioner, a state prisoner, filed this pro se petition for writ of habeas corpus pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. He has paid the $5.00 filing fee. For the reasons stated below, the petition is

                                  14   DISMISSED.

                                  15                                              DISCUSSION

                                  16   A.     Standard of Review

                                  17          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  20   Hodges, 423 U.S. 19, 21 (1975).

                                  21          A district court shall “award the writ or issue an order directing the respondent to show

                                  22   cause why the writ should not be granted, unless it appears from the application that the applicant

                                  23   or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  24   B.     Background

                                  25          In 1996, a Santa Clara County jury convicted petitioner of possession of methamphetamine

                                  26   for sale while armed with a firearm and possession of a gun by a convicted felon. See Cal. Health

                                  27   & Safety Code § 11378; Cal. Penal Code §§ 12022(c), 12021(a). He was also found to have

                                  28   suffered two prior serious felony convictions and to have served four prior prison terms. See Cal.
                                   1   Penal Code §§ 667, 667.5. Petitioner was sentenced to 29 years to life in state prison. His

                                   2   conviction was affirmed by the California Court of Appeal in 1997, and his petition for review

                                   3   was denied by the California Supreme Court in 1998. He also filed unsuccessful habeas petitions

                                   4   in state court. The instant petition was filed on October 5, 2018.

                                   5   C.     Petitioner’s Claims

                                   6          Petitioner claims that he is entitled to resentencing pursuant to California’s Proposition 47,

                                   7   see Cal. Penal Code § 1170.18, which was a referendum passed by California voters in November

                                   8   2014. This law provides, “A person who, on November 5, 2014, was serving a sentence for a

                                   9   conviction, whether by trial or plea, of a felony or felonies who would have been guilty of a

                                  10   misdemeanor under the act that added this section (“this act”) had this act been in effect at the time

                                  11   of the offense may petition for a recall of sentence before the trial court that entered the judgment

                                  12   of conviction in his or her case to request resentencing . . . .” Petitioner claims that his sentence is
Northern District of California
 United States District Court




                                  13   now illegal under Proposition 47.

                                  14          Petitioner filed a previous federal habeas petition, challenging the same conviction and

                                  15   sentence, which this court denied on the merits on May 13, 2002. See Ramirez v. Small, No. 99-

                                  16   3250 MHP (N.D. Cal. filed July 6, 1999). The Ninth Circuit Court of Appeals denied a certificate

                                  17   of appealability on December 18, 2003.

                                  18          On April 19, 2018, petitioner filed a habeas petition asserting claims identical to those in

                                  19   the instant petition. See Ramirez v. Borders, No. 18-2358 HSG (PR). On June 5, 2018, that action

                                  20   was dismissed as successive and for failure to state cognizable claim for relief.

                                  21          The Court finds the present petition is a third or successive petition attacking the same

                                  22   conviction and sentence as petitioner’s prior federal habeas petitions. A successive petition may

                                  23   not be filed in this court unless petitioner first obtains from the United States Court of Appeals for

                                  24   the Ninth Circuit an order authorizing this court to consider the petition. See 28 U.S.C. § 2244(b)

                                  25   (3)(A). Petitioner has not sought or obtained such an order from the United States Court of

                                  26   Appeals for the Ninth Circuit. Even if petitioner has new claims, he must still obtain the necessary

                                  27   authorization under Section 2244(b) from the United States Court of Appeals before he may

                                  28   proceed. Accordingly, this petition must be dismissed as successive.
                                                                                          2
                                   1                                              CONCLUSION

                                   2          For the foregoing reasons, the instant petition is DISMISSED without prejudice to refiling

                                   3   if petitioner obtains the necessary order from the Ninth Circuit. The Clerk shall send petitioner an

                                   4   “Application For Leave To File Second Or Successive Petition” in the Ninth Circuit.

                                   5          A certificate of appealability will not issue. Petitioner has not shown “that jurists of reason

                                   6   would find it debatable whether the petition states a valid claim of the denial of a constitutional

                                   7   right and that jurists of reason would find it debatable whether the district court was correct in its

                                   8   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                   9          IT IS SO ORDERED.

                                  10   Dated: 10/24/2018

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  13                                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
